Information Disclosure Statement
The information disclosure statement filed March 5, 2020 fails to comply with 37 CFR 1.98(a)(2)(iii), which requires a legible copy of each cited pending unpublished U.S. application or that portion that caused it to be listed.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Figures 12, 15 & 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: La1, La2, Lb1, Lb2, Lo & h.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 

Specification
The disclosure is objected to because the summary at paragraph 0009 is not written in clear narrative form.  It is instead a cut-and-paste from the claims.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because at line 50, “0 degree” should be changed to - - zero degrees - -.

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one Claim 1, lines 28 & 29, recites the limitation, “said cage is attached to one of said outer joint member and said inner joint member”.  However, the specification fails to disclose any kind structural feature that would necessarily attach the cage 26 to either of joint members 12, 14.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim Rejections - 35 USC § 102
Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gremmelmaier, US 9,133,888.  Gremmelmaier discloses a constant-velocity universal joint (11) comprising: 
a generally cup-shaped outer joint member (12) having a plurality of outer track grooves (22A, 22B) provided in an inner circumferential surface thereof; 
an inner joint member (13) having a plurality of inner track grooves (23A, 23B) provided in an outer circumferential surface thereof, said inner joint member being disposed inside said outer joint member; 

a generally annular-shaped cage (15) disposed between said outer joint member and said inner joint member, and having a plurality of pockets (18) holding therein said balls, 
wherein said outer track grooves and said inner track grooves cooperate to define a plurality groove portions (22, 23), such that each of said balls is disposed in a corresponding one of said groove portions, 
wherein each of said balls, which is disposed in a corresponding one of said groove portions, is pinched between one of said outer track grooves and one of said inner track grooves that cooperate with each other to define said corresponding one of said groove portions, and is substantially in contact at outer and inner contact points with said one of said outer track grooves and said one of said inner track grooves, respectively (col. 9, lines 41-55), 
wherein an outer tangent plane (T22A, T22B) that is tangent to each of said balls at said outer contact point and an inner tangent plane (T23A, T23B ) that is tangent to each of said balls at said inner contact point cooperate with each other to define a pinch angle (, col. 10, lines 39-47) at an intersection of said outer tangent plane and said inner tangent plane, 

wherein said groove portions include a second groove portion (22B, 23B) in which a radial distance between a corresponding one of said outer track grooves and a corresponding one of said inner track grooves in said radial direction is generally reduced in said direction toward said opening end of said outer joint member in said reference state, 
wherein Fig. 1a shows said first groove portion and said second groove portion are alternately arranged about said centerlines, 
wherein said first groove portion is a larger-pinch-angle (A) groove portion while said second groove portion is a smaller-pinch-angle (B) groove portion, such that an absolute value of said pinch angle of said larger-pinch-angle groove portion is larger than an absolute value of said pinch angle of said smaller-pinch-angle groove portion in said reference state (col. 14, lines 13-21), 

wherein, when the torque is not transmitted between said outer joint member and said inner joint member through said balls in said reference state, a radial clearance (SKR, see “+0.05mm” at col. 17, line 17) between said smaller-pinch-angle groove portion and a corresponding one of said balls disposed in said smaller-pinch-angle groove portion is larger than a radial clearance (SKR, see “-0.02mm” at col. 17, line 17) between said larger-pinch-angle groove portion and a corresponding one of said balls disposed in said larger-pinch-angle groove portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679